                            UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF MICHIGAN
                                 NORTHERN DIVISION



NICHOLAS J. SEALS # 663866,

               Plaintiff,                                    Case No. 2:17-CV-135

v.                                                           HON. GORDON J. QUIST

UNKNOWN BRADLEY, et al.,

               Defendants.
                                      /

                ORDER ADOPTING IN PART AND REJECTING IN PART
                       REPORT AND RECOMMENDATION

       Plaintiff, a prisoner incarcerated with the Michigan Department of Corrections, filed a

complaint against Defendants alleging claims under 42 U.S.C. § 1983 for violations of his First and

Eighth Amendment rights and state-law claims for violation of the Elliott-Larson Civil Rights Act

and gross negligence. On March 28, 2018, Defendants Bennett, Bradley, and Hubbard filed a

motion to dismiss on the basis of qualified immunity. (ECF No. 12.) Plaintiff did not respond to

the motion.

       On October 22, 2018, Magistrate Judge Greeley issued a Report and Recommendation (R

& R) recommending that the Court grant Defendants’ motion in part and deny it in part. In

particular, the magistrate judge recommended that the Court deny the motion as to Plaintiff’s First

Amendment access-to-the-courts claim and grant the motion as to Plaintiff’s Eighth Amendment

deliberate indifference claim and his state-law claims. (ECF No. 17 at PageID.60–61.)

       Defendants have filed an Objection to the R & R, arguing that the magistrate judge erred in

concluding that Defendants are not entitled to qualified immunity on the access-to-the-courts claim.

Defendants argue that it was not clearly established that a single instance of interference with a
prisoner’s mail can support an access-to-the-courts claim. (ECF No. 18 at PageID.63–64.)

Defendants further argue that Plaintiffs’ allegations supporting his access-to-the-courts claim are

refuted by the docket report from the underlying case, Seals v. Stevenson, et al., No. 2:10-cv-15054

(E.D. Mich.) (underlying case). Plaintiff has filed a response to Defendants’ Objection, which relies

on Plaintiff’s attached affidavit. (ECF Nos. 20, 20-1.) Because the Court cannot consider Plaintiff’s

affidavit in deciding Defendants’ motion to dismiss, see Mediacom Se. LLC v. BellSouth

Telecomms., Inc., 672 F.3d 396, 399 (6th Cir. 2012) (“A district court is not permitted to consider

matters beyond the complaint.”), the Court will disregard it. Nonetheless, the Court will consider

Plaintiff’s well-pled allegations in his complaint, as well as the docket report of underlying case.

See Rondigo, LLC v. Twp. of Richmond, 641 F.3d 673, 680–81 (6th Cir. 2011) (stating that in

deciding a motion to dismiss, a court may consider, among other things, public records) (citing

Bassett v. Nat’l Collegiate Athletic Ass’n, 528 F.3d 426, 430 (6th Cir. 2008)).

        Pursuant to 28 U.S.C. § 636(b), upon receiving an objection to a report and recommendation,

the district judge “shall make a de novo determination of those portions of the report or specified

proposed findings or recommendations to which objection is made.” After conducting a de novo

review of the R & R, Defendants’ Objection, and the pertinent portions of the record, the Court

concludes that the R & R should be adopted as to the Eighth Amendment and state-law claims and

rejected as to the First Amendment access-to-the-courts claim.

        Plaintiff alleges that on May 20, 2013, the Eastern District of Michigan reopened the

underlying case, and on July 10, 2013, Plaintiff filed his amended complaint. Plaintiff further

alleges that later in the case, on July 21, 2016, he went to the control center to pick up his legal mail

but, after examining the mail, Defendants Bradley and Bennett decided to confiscate it and place it

in the inspector’s box. However, Plaintiff noticed that the mail was from the defendant in the

                                                   2
underlying case. On July 28, 2016, after not receiving a response from the inspector’s office about

his confiscated legal mail, Plaintiff wrote a letter to the defendant’s counsel and the court placing

them on notice about the legal mail situation. Shortly thereafter, Plaintiff received a notice from the

court that his response to the defendant’s motion was due by July 25, 2016. On July 30, 2016,

prison officials informed Plaintiff that they could not find his legal mail. On August 30, 2016, the

magistrate judge filed a report and recommendation recommending that Plaintiff’s complaint be

dismissed.       (ECF No. 1 at PageID.5.) Plaintiff does not specifically allege that he missed the

deadline to respond to the defendant’s motion.

       The docket report from the underlying case, which is a public record, paints a more accurate

picture—one that shows Plaintiff did not suffer any injury. On June 16, 2016, defendant Stevenson,

the last remaining defendant in the case, filed a motion for summary judgment arguing that he was

entitled to summary judgment based on: (1) Plaintiff’s failure to exhaust his administrative

remedies; (2) the statute of limitations; and (3) Plaintiff’s failure to show that Stevenson was

deliberately indifferent to Plaintiff’s serious medical needs. (ECF No. 94.)1 On June 22, Plaintiff

wrote a letter to the court complaining about the confiscation of his legal mail on June 21, 2016.

(ECF No. 103.) On July 5, 2016, Plaintiff wrote another letter to the court complaining that as of

that date, he still had not received Stevenson’s motion for summary judgment and supporting

materials. (ECF No. 104.) A text docket entry by the Clerk shows that on July 14, 2016, the Clerk

mailed Plaintiff copies of Stevenson’s motion for summary judgment (ECF No. 94), a sealed exhibit

(ECF No. 98), and a notice that the motion would be decided without oral argument (ECF No. 105).

On August 4, 2016, Plaintiff filed his own motion for summary judgment and his response to

Stevenson’s motion for summary judgment. (ECF Nos. 108, 109.) Plaintiff’s response leaves no


       1
           All docket entries cited in this paragraph are to entries in the underlying case.

                                                             3
doubt that Plaintiff had Stevenson’s motion for summary judgment and supporting materials prior

to the time Plaintiff filed his response—the response refers to Stevenson’s arguments, cites specific

pages of Stevenson’s brief, and refers to Stevenson’s exhibits.

       On August 23, 2016, the magistrate judge filed a report and recommendation recommending

that Stevenson’s motion be granted on the merits and that Plaintiff’s motion be denied. (ECF No.

113.) On September 9, 2016, Plaintiff filed an objection to the report and recommendation. (ECF

No. 114.) In his objection, Plaintiff did not did not argue that he could not respond to Stevenson’s

motion because he never received it. However, Plaintiff filed a separate motion requesting the court

to defer de novo review of the report and recommendation because, Plaintiff claimed, he had not

received Stevenson’s motion for summary judgment. (ECF No. 118.) On November 2, 2016, the

district judge entered an order adopting the report and recommendation. Regarding Plaintiff’s claim

that he did not receive Stevenson’s motion, the district judge observed: “Contrary to what Seals

claims, the record show [sic] that he responded to Stevenson’s Motion for Summary Judgment. In

his response, Seals makes reference to Stevenson’s Motion fo [sic] Summary Judgment. The

Magistrate Judge also considered Seals’ response in making her determination.” (ECF No. 120 at

PageID.1492.)

       As set forth above, the docket report from the underlying case refutes any claim by Plaintiff

that his case was dismissed because he missed a filing deadline or because he did not receive

Stevenson’s motion for summary judgment. Plaintiff therefore cannot show “actual injury,” as

required to establish an access-to-the-courts claim. Lewis v. Casey, 518 U.S. 343, 351–53, 116 S.

Ct. 2174, 2180 (1996). Accordingly, the Court need not determine whether the law was clearly

established because public records in the underlying case show that Plaintiff did not suffer a

constitutional violation.


                                                 4
         Therefore,

         IT IS HEREBY ORDERED that the October 22, 2018, Report and Recommendation (ECF

No. 17) is ADOPTED with regard the recommendation to dismiss Plaintiff’s Eighth Amendment

and state-law claims and REJECTED with regard to the First Amendment access-to-the-courts

claim, and Plaintiff’s Objection (ECF No. 20) is OVERRULED.

         IT IS FURTHER ORDERED that Defendants’ Motion to Dismiss (ECF No. 12) is

GRANTED and Plaintiff’s complaint is DISMISSED WITH PREJUDICE.2

         A separate judgment will enter.

         This case is concluded.


Dated: December 19, 2018                                             /s/ Gordon J. Quist
                                                                    GORDON J. QUIST
                                                               UNITED STATES DISTRICT JUDGE




         2
         Although Defendant Hough has not appeared in the case and thus did not also move for dismissal, the Court
nonetheless concludes that Plaintiff’s claims against Defendant Hough fail for the reasons cited above and in the R &
R.

                                                         5
